                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
                                               SAVANNAH DIVISION

                                                     CLERK’S MINUTES

CASE NO.: 4:21mj83                                                    DATE: August 11, 2021
UNITED STATES OF AMERICA                                              TIME: 2:33 - 3:00 p.m.
v.                                                                    /2&$7,216$9$11$+
BRIAN ULRICH

Judge: Christopher L. Ray, US Magistrate Judge                        Courtroom Deputy: 0ROO\'DYHQSRUW
Court Reporter: FTR-SAV                                               Interpreter/Law Clerk:
Probation Officer: Ryan Powell                                        Security: CSO Bill/USMS Ryan
Attorney(s) for Government: Joshua Bearden
Attorney(s) for Defendant:        A.J. Balbo (retained)

PROCEEDINGS:   INITIAL APPEARANCE58/(
     &+$5*,1*',675,&7 District of Columbia
         &$6(180%(5            1:21-cr-28-APM

     ✔   Defendant advised of charges and penalties 'HIHQGDQWTXDOLILHVIRUFRXUWDSSRLQWHGFRXQVHO

                                                                      ✔
         'HIHQGDQWZDLYHVSUHOLPLQDU\KHDULQJ 'HIHQGDQWZDLYHVLGHQWLW\KHDULQJ
         Preliminary hearing set for:
         Government moves for detention:
                  'HIHQGDQWZDLYHVGHWHQWLRQKHDULQJLQWKH6RXWKHUQ'LVWULFWRI*HRUJLD
                 Defendant requests 5 days to prepare for detention hearing
                 Government requests 3 days to prepare for detention hearing
                 Detention hearing scheduled for:
                 Detention hearing held.
     ✔   Defendant released on an Appearance Bond
              ✔
         'HIHQGDQWLVRUGHUHGWRDSSHDUDWWKHFKDUJLQJGLVWULFWRQ8/13/2021 at 10:30 a.m. via VTC
         Defendant detained pending a detention hearing
         Defendant UHPDQGHGWRWKHFXVWRG\RIWKH860DUVKDOIRUWUDQVSRUWEDFNWRBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

     $'',7,21$/&200(176
     Defendant was released on an unsecured bond in the amount of $25,000.00 with supervision.
